Appeal from an order of the Supreme Court, Monroe County (David D. Egan, J.), entered May 8, 2006 in a declaratory judgment action. The order, inter alia, denied plaintiffs’ motion for summary judgment and granted defendants’ cross motion for, inter alia, partial summary judgment.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, PJ., Martoche, Centra, Fahey and Pine, JJ.